UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of September 30, 2010(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 97.7% Australia 7.8% CFS Retail Property Trust Charter Hall Group Charter Hall Office REIT Commonwealth Property Office Fund Dexus Property Group Goodman Group GPT Group Mirvac Group Stockland Westfield Group (Units) (Cost $61,943,549) Bermuda 0.1% Hongkong Land Holdings Ltd.(Cost $362,290) Brazil 0.3% Aliansce Shopping Centers SA(Cost $1,605,472) Canada 3.9% Allied Properties Real Estate Investment Trust Boardwalk Real Estate Investment Trust(a) Boardwalk Real Estate Investment Trust(a) Chartwell Seniors Housing Real Estate Investment Trust(a) Chartwell Seniors Housing Real Estate Investment Trust 144A* Chartwell Seniors Housing Real Estate Investment Trust(a) First Capital Realty, Inc.(a) First Capital Realty, Inc.(a) First Capital Realty, Inc. 144A* InnVest Real Estate Investment Trust (Cost $26,273,538) Channel Islands 0.5% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,710,628) China 0.7% Agile Property Holdings Ltd.(Cost $6,269,174) Finland 0.2% Technopolis Oyj(Cost $2,296,190) France 4.0% ICADE (b) Klepierre Unibail-Rodamco SE (Cost $30,666,383) Germany 0.3% Alstria Office REIT-AG (b) (Cost $1,616,535) Hong Kong 16.4% China Overseas Land & Investment Ltd. Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Hysan Development Co., Ltd. Kerry Properties Ltd. Sun Hung Kai Properties Ltd. The Link REIT Wharf Holdings Ltd. (Cost $118,287,645) Italy 0.2% Immobiliare Grande Distribuzione(Cost $2,077,334) Japan 9.1% AEON Mall Co., Ltd. Daikyo, Inc.* (b) Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Nippon Building Fund, Inc. Sumitomo Realty & Development Co., Ltd. (Cost $79,810,166) Malta 0.0% BGP Holdings PLC*(Cost $0) 9 Netherlands 2.5% Corio NV Eurocommercial Properties NV (CVA) Wereldhave NV (Cost $18,314,385) Norway 0.3% Norwegian Property ASA*(Cost $3,374,622) Philippines 0.6% Megaworld Corp.(Cost $2,954,245) Singapore 4.6% CapitaLand Ltd. CapitaMall Trust CDL Hospitality Trusts Keppel Land Ltd. Suntec Real Estate Investment Trust (Cost $34,831,016) Sweden 0.4% Kungsleden AB(Cost $2,361,047) United Kingdom 5.8% Big Yellow Group PLC Capital & Regional PLC* Conygar Investment Co. PLC* Derwent London PLC Development Securities PLC Great Portland Estates PLC Hansteen Holdings PLC Land Securities Group PLC Max Property Group PLC* Metric Property Investments PLC * NR Nordic & Russia Properties Ltd. Primary Health Properties PLC Quintain Estates & Development PLC* Safestore Holdings PLC Segro PLC Songbird Estates PLC* South African Property Opportunities PLC* Terrace Hill Group PLC* UNITE Group PLC* (Cost $55,446,587) United States 40.0% American Campus Communities, Inc. (REIT) (b) AvalonBay Communities, Inc. (REIT) (b) Boston Properties, Inc. (REIT) (b) Brandywine Realty Trust (REIT) BRE Properties, Inc. (REIT) (b) Cogdell Spencer, Inc. (REIT) Colonial Properties Trust (REIT) CommonWealth REIT (REIT) Developers Diversified Realty Corp. (REIT) Digital Realty Trust, Inc. (REIT) (b) Douglas Emmett, Inc. (REIT) Equity Residential (REIT) Extra Space Storage, Inc. (REIT) Federal Realty Investment Trust (REIT) First Industrial Realty Trust, Inc. (REIT)* (b) Glimcher Realty Trust (REIT) HCP, Inc. (REIT) (b) Home Properties, Inc. (REIT) (b) Host Hotels & Resorts, Inc. (REIT) (b) Hudson Pacific Properties, Inc. (REIT) Kimco Realty Corp. (REIT) LTC Properties, Inc. (REIT) Medical Properties Trust, Inc. (REIT) Nationwide Health Properties, Inc. (REIT) Pebblebrook Hotel Trust (REIT)* Post Properties, Inc. (REIT) ProLogis (REIT) PS Business Parks, Inc. (REIT) Public Storage (REIT) (b) Ramco-Gershenson Properties Trust (REIT) Regency Centers Corp. (REIT) (b) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) (b) Strategic Hotels & Resorts, Inc. (REIT)* Sun Healthcare Group, Inc.* UDR, Inc. (REIT) Washington Real Estate Investment Trust (REIT) (b) (Cost $291,730,190) Total Common Stocks (Cost $745,930,996) Closed-End Investment Company 0.4% Luxembourg ProLogis European Properties*(Cost $2,648,136) Securities Lending Collateral 7.5% Daily Assets Fund Institutional, 0.29% (c) (d) (Cost $63,902,460) Cash Equivalents 0.3% Central Cash Management Fund, 0.21% (c) (Cost $2,470,810) % of Net Assets Value ($) Total Investment Portfolio (Cost $814,952,402) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $959,126,558.At September 30, 2010, net unrealized depreciation for all securities based on tax cost was $58,081,944.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $105,564,803 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $163,646,747. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) All or a portion of these securities were on loan.The value of all securities loaned at September 30, 2010 amounted to $62,633,486 which is 7.4% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At September 30, 2010 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Market Value ($) As a % of Common Stocks Diversified 44.5 % Office 14.4 % Shopping Centers 11.7 % Apartments 7.9 % Regional Malls 6.1 % Health Care 6.0 % Hotels 4.0 % Storage 3.4 % Industrial 1.6 % Health Care Providers & Services 0.2 % Miscellaneous 0.2 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
